DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US Patent Application Publication 2013/0235746; hereinafter Patel).
Regarding claim 1 Patel discloses a method comprising:
scanning, by a device, a radio service area of a small cell radio access node to detect radio signals of one or more radio frequency (RF) bands (paragraphs 0045, 0063, 0074; wherein a device (be it a femto node as in paragraph 0063, or in a controller as in paragraph 0074) scans and collects signal strength from signals related to surrounding femto nodes), wherein the radio signals include transmissions associated with one or more other small cell radio access nodes that are operating in a vicinity of the small cell radio access node (paragraphs 0045, 0063, 0074; signal strength from signals related to surrounding femto nodes, see also in fig. 1, wherein the femto nodes are in the vicinity of each other), and wherein the small radio access node is configured to alternately operate at multiple RF bands including the one or more RF bands (paragraphs 0045, 0051; wherein the femto nodes are capable of operating in multiple RF bands);
determining, by the device, a signal strength associated with each of the one or more RF bands (paragraphs 0045, 0063, 0074; measuring signal strengths of on one or more of the channels/bands); and
dynamically optimizing, by the device, operation of the small cell radio access node based on the signal strength associated with each of the one or more RF bands (paragraphs 0045-0046, wherein the device selects a channel/band based on signal strength measurement).
Regarding claim 2 Patel discloses the method of claim 1, wherein, when the one or more RF bands correspond to the multiple RF bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands) and none of the associated signal strengths exceed a threshold level (paragraph 0045; the signal strength measure the least, thus not exceeding a threshold) and when a same bandwidth is associated with each of the multiple RF bands (see in paragraph 0006 that multiple RF channels operate in a central bandwidth), dynamically optimizing the operation of the small cell radio access node comprises selecting an operating RF band having a lowest frequency of the multiple RF bands (paragraphs 0045-0049; selecting a lower band of the channels/bands available).
Regarding claim 3 Patel discloses the method of claim 1, wherein dynamically optimizing the operation of the small cell radio access node comprises: selecting, based on the signal strength associated with each of the one or more RF bands, an operating RF band from the multiple RF bands (paragraphs 0045-0049; the device performs band selection according to measured signal strengths); and provisioning the operation of the small cell radio access node to use the operating RF band to provide coverage of the radio service area (paragraphs 0046, 0049-0052; the femto node is configured for coverage in its location).
Regarding claim 6 Patel discloses the method of claim 1, wherein dynamically optimizing the operation of the small cell radio access node comprises not selecting, for the operating RF band, the one or more RF bands for which an associated signal strength exceeds a threshold level (paragraph 0045; the selected bands are those for which the signal strength measure the least, thus those with higher measurements are not selected).
Regarding claim 8 Patel discloses a device comprising:
a processor configured to (fig. 16, paragraph 0096; the device is enabled to perform channel/band selection):
scan a radio service area of a small cell radio access node to detect radio signals of one or more radio frequency (RF) bands (paragraphs 0045, 0063, 0074; wherein a device (be it a femto node as in paragraph 0063, or in a controller as in paragraph 0074) scans and collects signal strength from signals related to surrounding femto nodes), wherein the radio signals include transmissions associated with one or more other small cell radio access nodes that are operating in a vicinity of the small cell radio access node (paragraphs 0045, 0063, 0074; signal strength from signals related to surrounding femto nodes, see also in fig. 1, wherein the femto nodes are in the vicinity of each other), and wherein the small radio access node is configured to alternately operate at multiple RF bands including the one or more RF bands (paragraphs 0045, 0051; wherein the femto nodes are capable of operating in multiple RF bands);
determine a signal strength associated with each of the one or more RF bands (paragraphs 0045, 0063, 0074; measuring signal strengths of on one or more of the channels/bands); and
dynamically optimize operation of the small cell radio access node based on the signal strength associated with each of the one or more RF bands (paragraphs 0045-0046, wherein the device selects a channel/band based on signal strength measurement).
Regarding claim 9 Patel discloses The device of claim 8, wherein the small cell radio access node comprises a femtocell (fig. 1, femtocells 104, 106, 110, as per paragraph 0045).
Regarding claim 10 Patel discloses the device of claim 8, wherein to dynamically optimize the operation of the small cell radio access node, the processor is further configured to: select, based on the signal strength associated with each of the one or more RF bands, an operating RF band from the multiple RF bands (paragraphs 0045-0049; the device performs band selection according to measured signal strengths); and provision the operation of the small cell radio access node to use the operating RF band to provide coverage of the radio service area (paragraphs 0046, 0049-0052; the femto node is configured for coverage in its location).
Regarding claim 13 Patel discloses the device of claim 8, wherein to dynamically optimize the operation of the small cell radio access node, the processor is further configured to not select, for the operating RF band, the one or more RF bands for which an associated signal exceeds a threshold level (paragraph 0045; the selected bands are those for which the signal strength measure the least, thus those with higher measurements are not selected).
Regarding claim 15 Patel discloses a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device (paragraphs 0012, 0097; computer-readable medium), which when executed cause the computational device to:
scan a radio service area of a small cell radio access node to detect radio signals of one or more radio frequency (RF) bands (paragraphs 0045, 0063, 0074; wherein a device (be it a femto node as in paragraph 0063, or in a controller as in paragraph 0074) scans and collects signal strength from signals related to surrounding femto nodes), wherein the radio signals include transmissions associated with one or more other small cell radio access nodes that are operating in a vicinity of the small cell radio access node (paragraphs 0045, 0063, 0074; signal strength from signals related to surrounding femto nodes, see also in fig. 1, wherein the femto nodes are in the vicinity of each other), and wherein the small radio access node is configured to alternately operate at multiple RF bands including the one or more RF bands (paragraphs 0045, 0051; wherein the femto nodes are capable of operating in multiple RF bands);
determine a signal strength associated with each of the one or more RF bands (paragraphs 0045, 0063, 0074; measuring signal strengths of on one or more of the channels/bands); and
dynamically optimize operation of the small cell radio access node based on the signal strength associated with each of the one or more RF bands (paragraphs 0045-0046, wherein the device selects a channel/band based on signal strength measurement).
Regarding claim 16 Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein the small cell radio access node comprises a femtocell (fig. 1, femtocells 104, 106, 110, as per paragraph 0045).
Regarding claim 17 Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein the instructions further cause the computational device to: select, based on the signal strength associated with each of the one or more RF bands, an operating RF band from the multiple RF bands (paragraphs 0045-0049; the device performs band selection according to measured signal strengths); and provision the operation of the small cell radio access node to use the operating RF band to provide coverage of the radio service area (paragraphs 0046, 0049-0052; the femto node is configured for coverage in its location).
Regarding claim 20 Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein the instructions further cause the computational device to not select, for the operating RF band, the one or more RF bands for which an associated signal strength exceeds a threshold level (paragraph 0045; the selected bands are those for which the signal strength measure the least, thus those with higher measurements are not selected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Chandwani et al. (US Patent Application Publication 2017/0094669; hereinafter Chandwani).
Regarding claim 4 Patel discloses the method of claim 1, wherein, when the one or more RF bands correspond to the multiple bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Chandwani in the same field of endeavor of serving band selection, discloses the associated signal strengths exceed a threshold level, dynamically optimizing the operation of the small cell radio access node comprises disabling a small cell radio service of the small cell radio access node (paragraph 0015; wherein the small cell can be suspended when a signal strength value threshold is exceeded). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chandwani and disable small cell operation, in order to avoid interference in times when the band cannot be switched (Chandwani: paragraph 0015).
Regarding claim 5 Patel discloses the method of claim 1, wherein, when the one or more RF bands correspond to the multiple bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Chandwani in the same field of endeavor of serving band selection, discloses the associated signal strengths exceed a threshold level, dynamically optimizing the operation of the small cell radio access node comprises reducing a power transmission of the small cell radio access node, over the operating RF band, to reduce a footprint of the radio service area (paragraphs 0016, 0050; wherein when the level of interference is high, thus having high signal strengths, transmit power can be reduced and reduce the coverage area). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chandwani and reduce transmission power, in order to avoid interference by reducing coverage area (Chandwani: paragraph 0016).
Regarding claim 11 Patel discloses the device of claim 8, wherein, when the one or more RF bands correspond to the multiple bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Chandwani in the same field of endeavor of serving band selection, discloses the associated signal strengths exceed a threshold level, to dynamically optimize the operation of the small cell radio access node, the processor is further configured to disable a small cell radio service of the small cell radio access node (paragraph 0015; wherein the small cell can be suspended when a signal strength value threshold is exceeded). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chandwani and disable small cell operation, in order to avoid interference in times when the band cannot be switched (Chandwani: paragraph 0015).
Regarding claim 12 Patel discloses the device of claim 8, wherein, when the one or more RF bands correspond to the multiple bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Chandwani in the same field of endeavor of serving band selection, discloses the associated signal strengths exceed a threshold level, to dynamically optimize the operation of the small cell radio access node, the processor is further configured to reduce a power transmission of the small cell radio access node, over the operating RF band, to reduce a footprint of the radio service area (paragraphs 0016, 0050; wherein when the level of interference is high, thus having high signal strengths, transmit power can be reduced and reduce the coverage area). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chandwani and reduce transmission power, in order to avoid interference by reducing coverage area (Chandwani: paragraph 0016).
Regarding claim 18 Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein, when the one or more RF bands correspond to the multiple bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Chandwani in the same field of endeavor of serving band selection, discloses the associated signal strengths exceed a threshold level, the instructions further cause the computational device to disable a small cell radio service of the small cell radio access node (paragraph 0015; wherein the small cell can be suspended when a signal strength value threshold is exceeded). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chandwani and disable small cell operation, in order to avoid interference in times when the band cannot be switched (Chandwani: paragraph 0015).
Regarding claim 19 Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein, when the one or more RF bands correspond to the multiple bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Chandwani in the same field of endeavor of serving band selection, discloses the associated signal strengths exceed a threshold level, the instructions further cause the computational device to reduce a power transmission of the small cell radio access node, over the operating RF band, to reduce a footprint of the radio service area (paragraphs 0016, 0050; wherein when the level of interference is high, thus having high signal strengths, transmit power can be reduced and reduce the coverage area). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chandwani and reduce transmission power, in order to avoid interference by reducing coverage area (Chandwani: paragraph 0016).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Chaudhuri et al. (US Patent Application Publication 2015/0334612; hereinafter Chaudhuri).
Regarding claim 7 Patel discloses the method of claim 1. Patel fails to explicitly disclose, but Chaudhuri in the same field of endeavor of serving band selection, discloses wherein the signal strength comprises at least one of a received signal code power (RSCP), a reference signal receive power (RSRP), or a received signal strength indicator (RSSI) (paragraph 0039; signal strength can be measured by RSSI or RSRP). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chaudhuri by specifying signal strength measured by RSRP/RSSI, in order to obtain metrics for channel selection (Chaudhuri: paragraph 0039).
Regarding claim 14 Patel discloses the device of claim 8. Patel fails to explicitly disclose, but Chandwani in the same field of endeavor of serving band selection, discloses wherein the signal strength comprises at least one of a received signal code power (RSCP), a reference signal receive power (RSRP), or a received signal strength indicator (RSSI) (paragraph 0039; signal strength can be measured by RSSI or RSRP). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Chaudhuri by specifying signal strength measured by RSRP/RSSI, in order to obtain metrics for channel selection (Chaudhuri: paragraph 0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0007564 to Li et al. – that discloses a small cell divides a system bandwidth of the small cell into multiple frequency bands for transmission of subscriber data. The small cell measures interference signal strengths on different frequency bands, and schedules, according to the interference signal strengths on the different frequency bands, a frequency band with a low interference signal strength for transmission of the subscriber data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466